Citation Nr: 0422143	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-03 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to December 
1972 and again from March 1975 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's bilateral tinnitus is currently manifested 
by subjective complaints of intermittent ringing in his ears.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.87, Diagnostic Code 6260 (2003); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002); VAOPGCPREC 2-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In a September 2001 letter, the RO explained the requirements 
for establishing a service-connected disability and an 
increased rating for a service-connected disability, and 
explained that it would obtain VA records, as well as records 
from private physicians, other agencies, or employment 
records, if the appellant provided sufficient information to 
request them.  Even though the September 2001 letter was not 
specific to tinnitus the claim arose from the veteran's claim 
for an increased disability rating for his service-connected 
hearing loss.  In a Precedent Opinion dated in December 2003, 
the VA General Counsel found that the duty to notify 
provisions of 38 U.S.C.A. § 5103 are not applicable to issues 
arising from, or "downstream" from, the grant of service 
connection such as claims for an earlier effective date or 
disagreement with the initial rating of a newly service-
connected disability.  VAOPGCPREC 8-2003.  

In another Precedent Opinion dated in February 2004, the VA 
General Counsel held that "under 38 U.S.C. 5103(a), the 
Department of Veterans Affairs is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Diagnostic Code (DC) 6260 and by the previous versions of DC 
6260 as interpreted by a precedent opinion of the General 
Counsel that is binding on all Department officials and 
employees."  VAOPGCPREC 2-2004.  In addition, the February 
2003 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Therefore, the Board finds that 
the RO has provided the appellant with all notice required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO issued its VCAA notice in April 2001, prior to the April 
2002 rating decision at issue here, such that there is no 
conflict with Pelegrini.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) must also conform 
with 38 C.F.R. § 3.159(b).  Pelegrini, slip op. at 11.
 
In this case, although the September 2001 VCAA letter did not 
specifically advise the veteran to provide all pertinent 
evidence, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The letter specifically identified 
certain evidence that the RO would secure.  The RO also asked 
the veteran to identify any other private, VA or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the letter 
asked the veteran to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, the Board finds no indication of defective 
notice that is prejudicial to the veteran, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.

With respect to the duty to assist, the claims folder 
contains VA medical records, VA examinations, private medical 
records and service medical records.  38 U.S.C.A. § 5103A.  
The RO's actions have complied with VA's duty to assist the 
veteran with the development of his claim.  Therefore, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis

The veteran contends that his service-connected tinnitus is 
more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2003).  A request for an increased rating is to be reviewed 
in light of the entire relevant medical history.  See 
generally 38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).
 
The rating criteria for tinnitus were amended in 1999.  64 
Fed. Reg. 25,202, 25,210 (1999).  In response to perceived 
ambiguity regarding this new rating criteria, VA's General 
Counsel issued a precedent opinion on May 22, 2003 concluding 
that a single 10 percent disability rating is to be assigned 
for tinnitus, regardless of whether tinnitus is perceived as 
unilateral or bilateral for all claims submitted prior to 
June 10, 1999 and as amended as of that date.  See VAOPGCPREC 
2-2003.  The rating criteria for tinnitus were officially 
amended effective June 2003.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003).  The June 2003 amended version of DC 6260 
explicitly states it is permissible to "assign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one year, both ears, or in the head."  Id.   

The facts of this case are not in dispute.  The veteran was 
diagnosed with bilateral tinnitus, which is recurrent.  
Service connection for this disability was established in a 
January 2002 rating decision.  The RO evaluated the veteran's 
bilateral tinnitus as 10 percent disabling under the 2001 
version of 38 C.F.R. Part 4, Diagnostic Code 6260, that was 
in effect prior to the June 2003 amendment.  For the reasons 
set forth below, a 10 percent disability rating is the 
maximum scheduler evaluation under this code.

The veteran and his representative contend that a separate 
evaluation is warranted for each ear since the medical 
evidence indicates that the veteran's tinnitus is bilateral.  
In their view, the 2001 version of the Code of Federal 
Regulations, which predates the June 2003 amendment, is 
ambiguous because the schedule of ratings does not specify 
whether a 10 percent rating for recurrent tinnitus is 
applicable to each ear separately or if it is the sole 
compensable rating allowed irrespective of whether the 
manifestation is a unilateral or bilateral.  In support of 
this contention they cite to case law that supports the 
principle that "interpretive doubt is to be resolved in the 
veteran's favor."  McCormick v. Gober, 14 Vet. App. 39, 47 
(1994).

As stated earlier, on May 22, 2003, VA's General Counsel 
issued a decision holding that Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  Separate rating for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  VAOPGCPREC 2-2003.  
The opinion noted that "the perception of noise is the 
disability identified in true tinnitus, and the source of 
this perceived noise is not in either or both ears.  The 
undifferentiated nature of the source of the noise that is 
tinnitus is the primary basis for VA's practice, as reflected 
in the notice of proposed rulemaking, of rating tinnitus as a 
single disease entity."  VAOPGCPREC 2-2003.

The General Counsel, therefore, determined that the original 
and revised versions of Diagnostic Code 6260 authorized a 
single 10 percent rating for tinnitus regardless of whether 
it was perceived as unilateral, bilateral, or in the head, 
and precluded the assignment of separate ratings for 
bilateral tinnitus.

Furthermore, the General Counsel noted that the June 2003 
amendment to Diagnostic Code 6260, which definitively stated 
that only a single 10 percent disability rating is authorized 
for tinnitus, merely restated the law as it existed both 
prior to and after the 1999 amendment.  Accordingly, the rule 
that only a single 10 percent disability rating is authorized 
for tinnitus regardless of whether the tinnitus is perceived 
as unilateral, bilateral, or in the head is for application 
in cases arising both before and after the 1999 amendment.  
VAOPGCPREC 2-2003.

The Board observes that precedential opinions of the Chief 
Legal Officer of the Department are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002);  See Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000).

Thus, while the veteran is service-connected for bilateral 
tinnitus, separate compensable ratings for each ear are not 
permitted as a matter of law.  Where there is no entitlement 
under the law to the benefit sought, the appeal must be 
terminated. See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  Therefore, the claim must be denied and the appeal 
terminated because of the absence of legal merit or lack of 
entitlement under the law.


ORDER

An initial disability rating greater than 10 percent for 
bilateral tinnitus is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



